             Case 4:18-cv-00118-JLH Document 58 Filed 05/07/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ANGELA I. TERRY                                                                PLAINTIFF

v.                            CASE NO. 4:18-cv-00118-JLH

G4S SECURE SOLUTIONS (USA) INC.,                                             DEFENDANT

                  STIPULATED DISMISSAL WITH PREJUDICE
______________________________________________________________________________

       Consistent with Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Angela Terry and Defendant G4S Secure Solutions (USA) Inc. hereby notify the Court that this

action has been resolved by the mutual agreement of the Parties and should be dismissed with

prejudice.

       This 7th day of May, 2019.

Respectfully submitted,

Allison C. Pearson (#2017122)                  /s/ Kelly E. Eisenlohr-Moul
Friday, Eldredge & Clark LLP                   Kelly E. Eisenlohr-Moul (Pro hac vice)
400 West Capitol Avenue, Suite 2000            DINSMORE & SHOHL LLP
Little Rock, AR 72201                          1100 Peachtree Street N.E., Suite 950
Telephone: (501) 370-3309                      Atlanta, GA 30309
Facsimile: (501) 573-2930                      Telephone: (470) 300-5337
E-mail: apearson@fridayfirm.com                E-mail: kelly.eisenlohr-moul@dinsmore.com

                                                Travers B. Manley (Pro hac vice)
                                                DINSMORE & SHOHL LLP
                                                250 West Main Street, Suite 1400
                                                Lexington, KY 40507
                                                Telephone: (859) 425-1000
                                                Facsimile: (859) 425-1099
                                                E-mail: travers.manley@dinsmore.com
Attorneys for Defendant, G4S Secure Solutions (USA) Inc.

/s/ Angela I. Terry (w/ permission)
P.O. Box 193233
Little Rock, AR 72219
Pro se Plaintiff
             Case 4:18-cv-00118-JLH Document 58 Filed 05/07/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I, Kelly Eisenlohr-Moul, certify that on this 7th day of May, 2019, I have electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, and have served the
same on the pro se Plaintiff via certified and regular U.S. Mail at:

                                     Angela I. Terry
                                     P.O. Box 193233
                                     Little Rock, AR 72219


                                            /s/ Kelly Eisenlohr-Moul
                                            Attorney for Defendant,
                                            G4S Secure Solutions (USA) Inc.




14934306.1
